FIRST DIVISION
                                              SEPTEMBER 10, 2007




No. 1-05-1141


THE PEOPLE OF THE STATE OF ILLINOIS,     )    Appeal from the
                                         )    Circuit Court of
          Plaintiff-Appellee,            )    Cook County.
                                         )
     v.                                  )    No. 04 CR 7437
                                         )
PAUL WILLIAMS,                           )    The Honorable
                                         )    Stuart E. Palmer,
          Defendant-Appellant.           )    Judge Presiding.


     JUSTICE GARCIA delivered the opinion of the court.

     Following a bench trial, the defendant, Paul Williams, was

convicted of two counts of unlawful use of recorded sounds or

images in violation of section 16-7(a)(2) of the Criminal Code of

1961 (the Code) (720 ILCS 5/16-7(a)(2) (West 2004)), and two

counts of unlawful use of unidentified sound or audio visual

recordings in violation of section 16-8 of the Code (720 ILCS

5/16-8 (West 2004)).   He was sentenced to two years' probation

and 60 days' time served in the Cook County jail and was assessed

costs and fines.

     The defendant contends on appeal that: (1) all four of his

convictions are null and void because the federal Copyright Act

of 1976 (17 U.S.C. §101 et seq. (2000)) preempts the State's
No. 1-05-1141


regulation of his activities in this case; (2) section 16-8 of

the Code violates the due process clauses of the Illinois and

United States Constitutions; and (3) the evidence was

insufficient to prove his guilt beyond a reasonable doubt.

                             BACKGROUND

     It was established at trial that after midnight on March 10,

2004, the defendant entered the Bubble Land laundromat at 5101

South Western Avenue in Chicago, where Valerie Herrera was

working as an attendant.    Herrera testified the defendant

attempted to sell compact discs (CDs) for $5 and digital video

discs (DVDs) for $10 from a black suitcase while inside and

outside the laundromat.    Herrera notified the police by

activating the laundromat's panic button.

     Chicago police officer Tracy Hoover responded to the call

and testified that she and her partner parked their squad car

near the laundromat in an attempt to observe any transactions of

the defendant.    During this surveillance, lasting approximately

10 minutes, Hoover observed two transactions where the defendant

and an individual exchanged money for what appeared to be CDs.

She could not see the titles.

     Officer Hoover and her partner approached the defendant,

questioned him, and learned that he did not have a permit to sell

merchandise.    Hoover estimated that there were between 250 and

                                  2
No. 1-05-1141


300 CDs and DVDs, which she perceived to be "fake," in the

defendant's suitcase.    She recognized one DVD as that of the

movie "The Passion of the Christ," which was playing in movie

theaters at the time.    She recognized certain CDs as those of

"rap artists."     The CDs lacked the colorings that CDs purchased

from a store would have.    Although the defendant's CDs were

wrapped in plastic, they were not heat-sealed and did not have

security tape on them.    Hoover arrested the defendant and

inventoried the suitcase with the DVDs and CDs inside.      At trial,

Hoover identified People's Group Exhibits 1-A through 1-C as

photocopies of photographs of CDs or DVDs the defendant had in

his possession.1

     J. Martin Walsh, a former postal inspector and the current

supervisor of investigations for the Recording Industry

Association of America (RIAA), also testified at trial.      At

approximately 11 a.m. on March 10, 2004, Walsh went to the Ninth

District police station, where he was shown a black suitcase

containing approximately 200 CDs.      Walsh examined, "picked up"

and "looked" at, 10 to 20 of them.      Defense counsel stipulated

that Walsh was "an expert in determining counterfeit DVDs [and]

CDs."


     1
         The exhibits are not in the record.

                                   3
No. 1-05-1141


     Walsh discussed three types of CD piracy: (1) counterfeits;

(2) piratical mixes; and (3) bootlegs.2    A "counterfeit CD"

results where an existing CD and the artwork from its covers are

duplicated.    A "piratical mix" results where songs are taken from

different artists and put together as a compilation or "mix."      A

"bootleg" is an unauthorized recording of a live concert.

     According to Walsh, the discs he examined in the suitcase

were not actually CDs but instead were "compact disc recordables"

or "CDRs."    Walsh looked to several factors in order to determine

whether they were counterfeits or pirates.    First, while all

"legitimate" music is manufactured and distributed on pressed and

molded CDs, "illegal" music is "burned" onto CDRs.    Second, while

CDs are manufactured at plants and contain artwork on their

covers, the defendant's CDRs contained photocopies of the covers,

which appeared faded and improperly cut.    Third, the defendant's

CDRs did not have "the true name and address of the manufacturer

displayed on the cover."    Fourth, while the center ring of CDs

has a "SID code," consisting of an "IFPI number" identifying the

plant where the CD was manufactured and a second IFPI number

identifying the master copy from which the CD was made, the


     2
         A fourth type of piracy involves music downloaded from the

Internet.

                                  4
No. 1-05-1141


defendant's CDRs omitted this information.       Fifth, while the

underside of a "legitimate" CD is silver, the underside of the

discs the defendant possessed had a bluish-green tint, indicating

they were CDRs.

     According to Walsh, it is important to determine when

looking at a compilation disc whether any work of the "five major

labels" -- Universal, Sony, EMI, BMG, and Time-Warner -- is

included.    According to Walsh, the five major labels covered

approximately 90% of the recording industry.       The remaining 10%

are considered "independent" and are free to manufacture,

distribute, and sell their product "in any format and in any

arena."   However, if a CDR contains 15 songs and one of them is

covered by a major label, the entire disc is illegal.       The

following also transpired on direct examination.

                  "Q.    Okay.   When -- Did you have an

            opportunity to examine on March 10, 2004, any

            compilation disks?

                  A.    Yes. I did.

                  Q.    When you examined the compilation

            disks, with regard to your determination of

            whether or not it was a pirate, what did you

            decide after looking at them?

                  A.    Yes.   Those were also illegal

                                      5
No. 1-05-1141


          copies.    They were CDRs, and they contained

          songs by artists that were covered by the

          five major labels and clearly were not

          authorized for this distribution."

     Walsh also testified that while at the station, he examined

one CDR entitled "It's Too Short."    The photocopied advertisement

label contained the trademark for Jive Records, a sublabel of an

RIAA major label.    The disc lacked the identifying marks of a

legitimate CD.    This indicated to Walsh that the CDR was

"illegally manufactured and [was] being distributed without at

the very least the proper labeling and certainly without the

consent of the licensee."    Walsh identified People's Group

Exhibit 1-A as a photocopy of the disc and a photocopy of the

front and back covers of the recovered disc.

     Walsh identified the second page of People's Group Exhibit

1-A as a photocopy of a CDR entitled "Too Short 2 B Married 2 Da

Game," also released on Jive Records.    Walsh identified the disc

as a CDR because it contained the trademark for Hewlett-Packard,

a CDR manufacturer.    The disc lacked any identifying markings in

its inner ring.    In Walsh's opinion, the discs contained in

People's Group Exhibit 1-A were "counterfeit," "burned" copies.

     Walsh identified page one of People's Group Exhibit 1-B as a

photocopy of the front and back covers of a disc entitled "Blood

                                  6
No. 1-05-1141


in My Eye" by the artist Ja Rule, who is covered by one of the

labels the RIAA represents.    Page two of the exhibit was a

photocopy of the actual disc, which was a CDR.    In Walsh's

opinion, the disc contained in People's Group Exhibit 1-B was a

"counterfeit," "burned" copy.

     Walsh identified People's Exhibit 1-C as a photocopy of the

back cover and CDR of a compilation of music by different

artists.    Walsh determined that it was a pirated copy and that at

least five of the artists, including Ludacris and R. Kelly, were

covered by one of the major labels.    In Walsh's opinion, the disc

contained in People's Exhibit 1-C was a "burned copy" and "a mix

of various artists" that was "piratical."    According to Walsh,

none of the 10 to 20 discs that he examined on March 10, 2004,

were made with consent of the recording industry.    Walsh was not

asked, and did not testify, about whether he listened to any of

the discs.

     Walsh testified on cross-examination that he did not look at

all of the CDs in the defendant's suitcase, but viewed only a

sampling.    Walsh also acknowledged that some CDRs, in certain

circumstances, are "legal."    He additionally stated that although

he noticed that the suitcase contained DVDs, he "didn't look at

those."    He also stated that he did not represent the Motion

Picture Association of America (MPAA).

                                  7
No. 1-05-1141


     The defendant moved for a directed finding of not guilty on

counts II and IV, charging the lack of consent on the part of the

MPAA, arguing that the State failed to present any testimony on

behalf of the MPAA.   The trial court found Officer Hoover's

testimony that she saw a DVD entitled "The Passion of the

Christ," which was still in theaters, sufficient to prove lack of

consent and denied the motion.

     The defense rested.   In his closing argument, defense

counsel distinguished this case from a case involving a

controlled substance, arguing that although it is a crime in

Illinois to possess a controlled substance, with or without the

intent to sell, the statutes the defendant was charged with

violating only prohibited the intentional or knowing sale or

offering for sale of unauthorized or unidentified DVDs or CDs.

Mere possession of such DVDs or CDs was not a crime.     Defense

counsel continued:

                "Now the expert in this case has

          testified that some CDRs are legal, and also

          more importantly, judge, he didn't examine

          the entire suitcase.   There were some [200]

          to 300 DVDs and CDs in that suitcase.    He

          looked at a sampling of them, and some of

          them were bootleg.   We don't contest that,

                                 8
No. 1-05-1141


          but possession of bootleg items is not a

          crime.

                And it's the State's responsibility,

          it's their duty to prove beyond a reasonable

          doubt that this defendant knowingly offered

          for sale bootleg movies.

                And since no one in this case saw or

          heard any of the titles that were allegedly

          offered for sale or sold and since the expert

          in this case didn't examine the entire thing

          to see if, perhaps, there were legal movies

          in there, the State has not met their burden

          of proving that this defendant offered for

          sale sounds recorded.

                All they've proven, judge, is that he

          had some in his possession.   Again I

          reiterate possession is not a crime."

Defense counsel also argued the State failed to prove the

defendant knew the items in the suitcase "were bootleg," arguing

that the defendant was a street seller without the expertise of a

representative from the RIAA.   The court rejected these arguments

and found the defendant guilty of all four counts.     The defendant

was sentenced as indicated above, and this timely appeal

                                  9
No. 1-05-1141


followed.

                               ANALYSIS

     At issue are sections 16-7 and 16-8 of the Code.       Section

16-7, entitled "Unlawful use of recorded sounds or images," in

relevant part, states:

                 "(a) A person commits unlawful use of

            recorded sounds or images when he:

                 (1) Intentionally, knowingly or

            recklessly transfers or causes to be

            transferred without the consent of the owner,

            any sounds or images recorded on any sound or

            audio visual recording with the purpose of

            selling or causing to be sold, or using or

            causing to be used for profit the article to

            which such sounds or recordings of sound are

            transferred.

                 (2) Intentionally, knowingly or

            recklessly sells, offers for sale, advertises

            for sale, uses or causes to be used for

            profit any such article described in

            subsection 16-7(a)(1) without consent of the

            owner."   720 ILCS 5/16-7(a)(1), (a)(2) (West

            2004).

                                  10
No. 1-05-1141


     Section 16-8, entitled "Unlawful use of unidentified sound

or audio visual recordings," in relevant part, states:

                "(a) A person commits unlawful use of

           unidentified sound or audio visual recordings

           when he intentionally, knowingly, recklessly

           or negligently for profit manufactures,

           sells, distributes, vends, circulates,

           performs, leases or otherwise deals in and

           with unidentified sound or audio visual

           recordings or causes the manufacture, sale,

           distribution, vending, circulation,

           performance, lease or other dealing in and

           with unidentified sound or audio visual

           recordings."   720 ILCS 5/16-8(a) (West 2004).

     Section 16-7(b) sets forth definitions of the various terms

used in sections 16-7 and 16-8.    "Owner" is defined as "the

person who owns the master sound recording on which sound is

recorded and from which the transferred recorded sounds are

directly or indirectly derived."       720 ILCS 5/16-7(b)(2) (West

2004).   "Sound or audio visual recording" is defined as "any

sound or audio visual phonograph record, disc, pre-recorded tape,

film, wire, magnetic tape or other object, device or medium, now

known or hereafter invented, by which sounds or images may be

                                  11
No. 1-05-1141


reproduced with or without the use of any additional machine,

equipment or device."    720 ILCS 5/16-7(b)(3) (West 2004).

"Master sound recording" is defined as "the original physical

object on which a given set of sounds were first recorded and

which the original object from which all subsequent sound

recordings embodying the same set of sounds are directly or

indirectly derived."    720 ILCS 5/16-7(b)(4) (West 2004).

"Unidentified sound or audio visual recording" is defined as "a

sound or audio visual recording without the actual name and full

and correct street address of the manufacturer, and the name of

the actual performers or groups prominently and legibly printed

on the outside cover or jacket and on the label of such sound or

audio visual recording."    720 ILCS 5/16-7(b)(5) (West 2004).

"Manufacturer" is defined as "the person who actually makes or

causes to be made a sound or audio visual recording."    720 ILCS

5/16-7(b)(6) (West 2004).    An affirmative defense to any charge

of unlawful use of recorded sounds or images exists where the

sounds or images are "public domain material."    720 ILCS 5/16-

7(i) (West 2004).

     In addition to challenging the sufficiency of the evidence

to support his convictions, the defendant argues his convictions

for violating sections 16-7 and 16-8 are preempted by federal

copyright law and that section 16-8 violates due process.     Our

                                 12
No. 1-05-1141


supreme court has instructed that "cases should be decided on

nonconstitutional grounds whenever possible" and that courts

should "reach[] constitutional issues only as a last resort."        In

re E.H., 224 Ill. 2d 172, 178, 863 N.E.2d 231 (2006).

Consequently, the defendant's contention that the evidence was

insufficient to prove his guilt beyond a reasonable doubt on all

counts is addressed first.

                    I.    Sufficiency of the Evidence

     The defendant attacks the sufficiency of the evidence to

support his convictions in two ways.       First, the defendant argues

that all four of his convictions must be reversed because the

State failed to prove the items in the suitcase actually

contained sound or audio visual recordings.       Second, the

defendant contends that one of his convictions for violating

section 16-7 (count II) must be reversed because the State failed

to prove that he acted without consent of the MPAA.

     When a defendant challenges the sufficiency of the evidence,

the issue is whether, after viewing the evidence in the light

most favorable to the prosecution, any rational trier of fact

could have found the essential elements of the crime beyond a

reasonable doubt.        People v. Hagberg, 192 Ill. 2d 29, 33-34, 733
N.E.2d 1271 (2000); People v. Collins, 106 Ill. 2d 237, 261, 478
N.E.2d 267 (1985).       When applying this standard, a reviewing

                                     13
No. 1-05-1141


court must construe all reasonable inferences from the evidence

in favor of the prosecution, regardless of the nature of the

evidence.    People v. Bush, 214 Ill. 2d 318, 326, 827 N.E.2d 455

(2005).

     Counts I and II of the information alleged the defendant

committed the offense of unlawful use of recorded sounds or

images (720 ILCS 5/16-7(a)(2) (West 2004)).     Count I alleged the

defendant "intentionally or knowingly offered for sale any sounds

or images recorded on any sound or audio visual recording, to

wit: compact disc's [sic], without the consent of the owner to

wit: [the RIAA]."    Count II alleged the same elements with regard

to DVDs but without consent of the MPAA.

     Counts III and IV of the information alleged the defendant

committed the offense of unlawful use of unidentified sound or

audio visual recordings (720 ILCS 5/16-8 (West 2004)).    Count III

alleged the defendant "intentionally or knowingly for profit

manufactured, sold, distributed, vended, circulated, performed,

leased or otherwise dealt in and with unidentified sound or audio

visual recordings, to wit: compact discs, without the consent of

the [RIAA]."    Count IV alleged the same elements with regard to

"Compact Discs" without consent of the MPAA.3


     3
         The parties do not address the scrivener's error of the

                                  14
No. 1-05-1141


     The defendant first argues that all four of his convictions

must be reversed because the State failed to introduce any

evidence to prove that the discs he possessed actually contained

any recorded sounds or audio visuals.     The defendant asserts that

although expert J. Martin Walsh testified he examined 10 to 20

CDRs, he never stated that he listened to any of them and offered

no testimony concerning the DVDs.      The defendant also points out

that none of the CDRs or DVDs were played for the court or even

introduced at trial.    Rather, the State introduced only

photocopies of the covers of the CDs and photocopies of the CDs

themselves.    No tangible evidence was introduced regarding the

DVDs.    The defendant analogizes this case to controlled substance

cases, such as Hagberg, 192 Ill. 2d at 34, and People v.

Armstrong, 65 Ill. App. 3d 680, 685, 382 N.E.2d 121 (1978), which

hold that the State must prove that the substance the defendant

is convicted of possessing or delivering is in fact a controlled

substance.    The defendant contends that the State in this case

failed to prove the corpus delicti of the offense -- that actual

recordings were present on the discs.4



use of "Compact Discs," rather than "Digital Video Discs," in

count IV.
     4
         The defendant acknowledges that "[w]hile the sale of blank

                                  15
No. 1-05-1141


     To support its theory that the evidence was sufficient, the

State primarily relies on Herrera's testimony establishing that

the defendant was offering to sell CDs and DVDs to customers of

the laundromat and Walsh's testimony establishing that he

examined 10 to 20 discs and concluded they "contained songs by

artists that were covered by the five major labels."   At oral

argument, the State contended that the cumulative impact of this

circumstantial evidence, along with defense counsel's concession

during closing argument that the defendant's items were

"bootleg," was sufficient to prove the defendant's guilt beyond a

reasonable doubt.

     Walsh, a conceded expert in determining counterfeit CDs,

testified that the defendant's CDs were actually CDRs that

"contained songs by artists that were covered by the five major

labels."   It is not clear from Walsh's testimony whether his

conclusion that the CDRs "contained songs" rests solely on his

physical examination of the discs, as the defendant argues, or

whether he actually listened to the recorded sound itself.



discs which purport to be sound or audio visual recordings may

subject an individual to criminal liability under another

statute, it would not subject an individual to criminal liability

under either of the statutes in question here."

                                16
No. 1-05-1141


Walsh's testimony supports either inference.   As a reviewing

court, we must consider the evidence in the light most favorable

to the State and allow all reasonable inferences in its favor.

Bush, 214 Ill. 2d at 326.   With this view of the evidence in

mind, we need only determine whether " 'any rational trier of

fact could have found the essential elements of the crime beyond

a reasonable doubt.' " (Emphasis in original.)     Bush, 214 Ill. 2d

at 326, quoting Jackson v. Virginia, 443 U.S. 307, 318-19, 61 L.

Ed. 2d 560, 573, 99 S. Ct. 2781, 2788-89 (1979).

     The State's evidence established seven incriminating facts:

(1) the defendant represented to customers of the laundromat that

the CDs and DVDs he was offering for sale contained music, i.e.,

sounds, or movies, i.e., audio visuals; (2) one CD purported to

be a copy of "Too Short 2 B Married 2 Da Game," another purported

to be a copy of "Blood in My Eye" by Ja Rule, and one listed

artists such as Ludacris and R. Kelly; (3) 10 to 20 of his CDs

were examined by Walsh, an expert in determining counterfeit CDs;

(4) the examined CDs were not in fact CDs, but instead were CDRs;

(5) at least one examined CDR purportedly "contained songs by

artists that were covered by the five major labels"; (6) none of

the examined CDRs were made with the consent of the recording

industry; and (7) the examined CDRs were without the proper

listing of the actual manufacturer, i.e., the transferor.

                                17
No. 1-05-1141


Defense counsel did not dispute that the State proved the

existence of recorded sounds in his closing argument, and even

stated that "some of them were bootleg.   We don't contest that,"

and conceded that the State proved the defendant "had some

[recorded sounds] in his possession."   Additionally, the medium

in the possession of the defendant -- recordable CDs -- supports

the inference that the discs contained sound recordings.    This

evidence, when considered in the light most favorable to the

State, and in the course of common reasoning and logic, was

sufficient to support the existence of sound recordings.    We

therefore conclude the State proved that the CDs the defendant

possessed contained sound recordings as alleged and that the

evidence was sufficient to support the defendant's convictions

under counts I and III of the information in that the defendant

knowingly offered for sale recorded sounds on discs without

consent of the RIAA and the recorded sounds were "unidentified"

as the actual name of the manufacturer was not the manufacturer

listed on the covers.

     The State, however failed to prove that the DVDs in the

possession of the defendant contained recorded images.

Significantly, Walsh did not examine any of the defendant's DVDs

and offered no testimony concerning their appearance or whether

he believed they were counterfeit.   Officer Hoover's testimony

                               18
No. 1-05-1141


that she saw a DVD in the defendant's suitcase of "The Passion of

the Christ," without any further description of the appearance of

the actual DVD, amounts to no more than a description of what may

have been the photocopied advertisement cover.   Walsh and Officer

Hoover identified each of the exhibits introduced by the State as

having photocopied covers, identifying the CDs within.   This

appears to be the method of packaging for the CDs.   No evidence

was introduced that the packaging for the DVDs was any different.

Unlike the CDs, no exhibit regarding any of the DVDs was

presented to the trial court.   Based on Officer Hoover's single

ambiguous statement that she observed a DVD among the CDs, there

is even a question whether an actual DVD was present inside the

DVD packaging and on which was actually recorded the Mel Gibson

film.   The fact finder was given no other evidence from which to

infer this element.   Walsh, as a stipulated expert on both

counterfeit CDs and DVDs, provided no testimony as to identifying

counterfeit DVDs as he did for CDs.   In fact, the substantial

evidence introduced regarding the CDs makes pale by comparison

the evidence supporting the defendant's convictions as to the

DVDs.   We decline to uphold the defendant's convictions regarding

the MPAA without additional evidence.   We conclude the evidence

was insufficient to support the defendant's convictions under

counts II and IV.

                                19
No. 1-05-1141


                        II.   Preemption Claim

     We next address whether the defendant's remaining

convictions for violating sections 16-7(a)(2) (count I) and 16-8

(count III) of the Code are null and void because the federal

Copyright Act preempts the State's regulation of his activities

in this case.5    Contrary to the State's argument, the defendant's

failure to raise this issue in the trial court does not render

his contention forfeited, as "[a]n argument that an order or

judgment is void is not subject to waiver."      People v. Thompson,

209 Ill. 2d 19, 27, 864 N.E.2d 758 (2004); see also People v.

Mata, 217 Ill. 2d 535, 546, 842 N.E.2d 686 (2005) (state law is

"without effect" if preempted by federal law).


     5
         Because the issue was not presented, we do not consider

whether count III under section 16-8 is an included offense of

count I under section 16-7(a)(2).      See People v. Zakarian, 121
Ill. App. 3d 968, 976, 460 N.E.2d 422 (1984) ("we find that

section 16-8, unlawful use of unidentified sound recordings, is

an included offense of section 16-7(a)(2)"), overruled on other

grounds, People v. Perry, 224 Ill. 2d 312, 864 N.E.2d 196 (2007).

Nor do we consider the significance of the additional burden

assumed by the State in count III that the unlawful use occurred

"without the consent of the [RIAA]."

                                  20
No. 1-05-1141


     Whether state law is preempted by federal statute is a

question of law reviewed de novo.     Kinkel v. Cingular Wireless,

LLC, 223 Ill. 2d 1, 15, 857 N.E.2d 250 (2006).    Our de novo

review begins with the presumption "that Congress did not intend

to displace state law. [Citation.]"    Village of Frankfort v.

Environmental Protection Agency, 366 Ill. App. 3d 649, 659, 852
N.E.2d 522 (2006).   Whether federal law preempts state law is a

question of congressional intent.     People v. Chicago Magnet Wire

Corp., 126 Ill. 2d 356, 361, 534 N.E.2d 962 (1989).    "Congress'

intent to preempt State law may be manifested 'by express

provision, by implication, or by a conflict between federal and

state law.' "   Busch v. Graphic Color Corp., 169 Ill. 2d 325,

335, 662 N.E.2d 397 (1996), quoting New York State Conference of

Blue Cross & Blue Shield Plans v. Travelers Insurance Co., 514
U.S. 645, 654, 131 L. Ed. 2d 695, 704, 115 S. Ct. 1671, 1676

(1995).

     The defendant contends that the federal Copyright Act

expressly "preempts Illinois' regulation of [the defendant's]

activities in this case, [and, therefore,] his convictions under

720 ILCS 5-16-7(a) and 720 ILCS 16-8 are null and void."    Where

Congress "explicitly mandates the preemption of State law within

a stated situation," a reviewing court need not look beyond the

statutory language to determine whether the state law is

                                21
No. 1-05-1141


preempted.     Chicago Magnet Wire Corp., 126 Ill. 2d at 361.

Pursuant to the constitutional authority granted through the

copyright clause (U.S. Const., art. I, §8, cl. 8), Congress

enacted the Copyright Act of 1976 (the Act) (17 U.S.C. §101 et

seq. (2000)).     Section 102 of the Act grants copyright protection

to "original works of authorship fixed in any tangible medium of

expression," including literary works, musical works, motion

pictures and other audio visual works, and sound recordings.6      17

U.S.C. §102(a) (2000).     Section 106 grants copyright owners the

exclusive right to reproduce, distribute, perform, and display

the copyrighted work, and to prepare derivative works.       17 U.S.C.

§106 (2000).     Copyright infringement may be prosecuted criminally

under section 506 of the Act.     17 U.S.C. §506 (2000).

     Section 301(a) of the Act states:

                  "On and after January 1, 1978, all legal

             or equitable rights that are equivalent to

             any of the exclusive rights within the

             general scope of copyright as specified by


     6
         In general, only sound recordings fixed on or after

February 15, 1972, are subject to federal statutory copyright

protection.     See Goldstein v. California, 412 U.S. 546, 552, 37
L. Ed. 2d 163, 171, 93 S. Ct. 2303, 2307 (1973).

                                  22
No. 1-05-1141


          section 106 in works of authorship that are

          fixed in a tangible medium of expression and

          come within the subject matter of copyright

          as specified by sections 102 and 103, whether

          created before or after that date and whether

          published or unpublished, are governed

          exclusively by this title.   Thereafter, no

          person is entitled to any such right or

          equivalent right in any such work under the

          common law or statutes of any State."    17

          U.S.C. §301(a) (2000).

     The defendant argues his prosecution for violating sections

16-7(a)(2) and 16-8 of the Code are preempted by the express

language in section 301(a) of the Act.   Sections 16-7 and 16-8

arose from House Bill 1357 and were added to the Code with little

comment from the legislature by Public Act 79-456 (Pub. Act 79-

456, eff. August 14, 1975), prior to the enactment of the 1976

Copyright Act.   It has been noted that by the 1970s, the spread

of record piracy "had motivated about one half of the state

legislatures *** to adopt criminal statutes prohibiting [record]

piracy. [Citation.]"   Capitol Records, Inc. v. Naxos of America,

Inc., 4 N.Y.3d 540, 555, 797 N.Y.S.2d 352, 362, 830 N.E.2d 250,

260 (N.Y. 2005).   This court has found that "the intent of the

                                23
No. 1-05-1141


legislature in enacting sections 16-7 and 16-8 was to prohibit

and punish sound recording piracy."    People v. Zakarian, 121 Ill.

App. 3d 968, 975, 460 N.E.2d 422 (1984), overruled on other

grounds, People v. Perry, 224 Ill. 2d 312, 864 N.E.2d 196 (2007).

Indeed the legislature, when discussing a 1990 amendment to

sections 16-7 and 16-8, noted the statutes were "designed to get

at pirateers."   86th Ill. Gen. Assem., House Proceedings, June

25, 1990, at 40 (statements of Representative Countryman).    It

was the spread of record piracy, and the states' reactions to it,

that also prompted Congress to amend the 1909 Copyright Act to

provide federal protection for sound recordings, or at least to

those fixed on or after February 15, 1972.     Capitol Records,
4 N.Y.3d at 555, 797 N.Y.S.2d at 362, 830 N.E.2d at 260.

     Numerous courts, including this one, have construed section

301(a) as requiring the preemption of state statutory or common

law claims where: (1) the works at issue are fixed in tangible

form and fall within the "subject matter of copyright" as defined

in section 102 of the Act (the subject matter prong); and (2) the

legal or equitable rights granted under the state law are

equivalent to the exclusive rights set forth in section 106 of

the Act (the equivalency prong).     Chicago Style Productions, Inc.

v. Chicago Sun Times, Inc., 313 Ill. App. 3d 45, 47, 728 N.E.2d
1204 (2000), citing Baltimore Orioles, Inc. v. Major League

                                24
No. 1-05-1141


Baseball Players Association, 805 F.2d 663 (7th Cir. 1986); Bilut

v. Northwestern University, 296 Ill. App. 3d 42, 52, 692 N.E.2d
1327 (1998); see also Crow v. Wainwright, 720 F.2d 1224, 1225-26

(11th Cir. 1983).

     As to the subject matter prong of the preemption test of

section 301(a), the sound recordings at issue in this case are

unquestionably fixed in tangible form and those by modern artists

such as Ja Rule and Ludacris are of such recent vintage as to

unquestionably fall within the subject matter of copyright.    17

U.S.C. §102(a)(7) (2000).

     When addressing the equivalency prong, we look to the nature

of the right involved: "a right is equivalent to one of the

rights comprised by a copyright if it 'is infringed by the mere

act of reproduction, performance, distribution or display.' "

Baltimore Orioles, Inc. v. Major League Baseball Players Ass'n,

805 F.2d 663, 677 (7th Cir. 1986), quoting M. Nimmer, Nimmer on

Copyright §1.01(B)(l) (1985).    To determine whether a preemption

challenge premised on the equivalency of protected rights is

successful, courts apply the so-called "extra element test."

This test asks whether the state law requires an additional

element that is qualitatively different from those necessary for

copyright infringement.     Chicago Style Productions, Inc., 313
Ill. App. 3d at 47.   Put somewhat differently, courts question

                                  25
No. 1-05-1141


whether the state law "regulate[s] conduct that is qualitatively

distinguishable from that governed by federal copyright law --

i.e., conduct other than reproduction, adaptation, publication,

performance, and display."    Toney v. L'Oreal USA, Inc., 406 F.3d
905, 910 (7th Cir. 2005).

     Before addressing whether the statutes at issue contain an

extra element sufficient to save them from preemption, we address

the State's contention that the extra element test does not

properly function in the context of state criminal prosecutions.

According to the State, the terms used in section 301(a) --

"legal or equitable rights" and a "person's entitlement" -- are

"absolutely inaccurate in the context of criminal proceedings."

The State also points out that the power to prosecute criminal

actions has historically been reserved to the states.    The State

argues that Congress, in enacting section 301(a), did not intend

to prohibit the states from enforcing criminal laws such as those

at issue in this case.

     We disagree.   First, the legislative history of section 301

indicates that it is to be construed as a broad, express

preemption provision.    See H.R. Rep. No. 94-1476, at 130 (1976),

as reprinted in _____U.S.C.C.A.N. _____,_____. ("[t]he

declaration of this principle in section 301 is intended to be

stated in the clearest and most unequivocal language possible, so

                                 26
No. 1-05-1141


as to foreclose any conceivable misinterpretation of its

unqualified intention that Congress shall act preemptively").

Congress's purpose in enacting section 301 was to adopt "a single

system of Federal statutory copyright from creation," rather than

the "dual system of 'common law copyright' for unpublished works

and statutory copyright for published works" that existed under

the former 1909 Copyright Act.    H.R. Rep. No. 94-1476, at 129

(1976), as reprinted in _____U.S.C.C.A.N. _____,_____.    The

legislative history of section 301 has been interpreted as

"clearly evidenc[ing] Congress' intent to overrule" cases such as

Goldstein v. California, 412 U.S. 546, 37 L. Ed. 2d 163, 93 S.

Ct. 2303 (1973), which held that the 1909 Act preempted only

state laws, including criminal laws, conflicting or interfering

with the federal statute's provisions.    Crow, 720 F.2d at 1225.

     Second,    the weight of the authority leads us to conclude

that Congress intended to preempt state criminal, as well as

civil, actions when it reenacted section 301 in 1976.    See

Anderson v. Nidorf, 26 F.3d 100, 102 (9th Cir. 1994); Crow, 720
F.2d at 1226; Briggs v. State, 281 Ga. 329, 331, 638 S.E.2d 292,

295 (2006); Hicks v. State, 109 Md. App. 113, 124, 674 A.2d 55,

61 (1996); People v. Borriello, 588 N.Y.S.2d 991, 994, 155 Misc.
2d 261, 265 (1992); State v. Perry, 83 Ohio St. 3d 41, 43, 697,

N.E.2d 624, 627 (1998); State v. Awawdeh, 72 Wash. App. 373, 376,

                                 27
No. 1-05-1141


864 P.2d 965, 967 (1994) (each invoking the extra element test to

decide whether preemption applied).       Although not every court

that has addressed the issue of preemption of a state statute has

found preemption, each court has impliedly concluded that the

preemption rule in section 301 was intended to apply to state

criminal prosecutions.       Additionally, a noted authority on

copyright law has concluded that state criminal piracy laws are

preempted by the federal statute:

            "[S]tate record piracy laws are pre-empted in

            their application to [sound recordings fixed

            on or after February 15, 1972,] under the

            rule set forth in Section 301(a).     That is,

            such record piracy statutes postulate rights

            'equivalent' to copyright in that they

            proscribe reproduction and/or distribution,

            and they apply to works that fall 'within the

            subject matter of copyright' as specified by

            Section 102(a)(7)."     1 M. Nimmer & D. Nimmer,

            Nimmer on Copyright §1.01(B)(2)(d), at 1-59

            (April 2007).7


     7
         Numerous state antipiracy laws expressly apply only to

sound recordings fixed prior to February 15, 1972.       See Cal.

                                    28
No. 1-05-1141


     Third, the case upon which the State primarily relies to

give us guidance as to its contention that state criminal actions

cannot be preempted by federal law, Chicago Magnet Wire Corp.,

126 Ill. 2d 356, is inapposite in that it deals with applying

long-recognized criminal behavior in the context of workplace

exposure to toxic substances that were also subject to

regulations by the federal Occupational Safety and Health Act

(OSHA) (28 U.S.C §651 et seq. (2000)).    Cf. State v. Smith, 115
Wash. 2d 434, 798 P.2d 1146 (1990) (theft prosecution not

preempted by federal copyright law).   This case, on the other

hand, involves state statutes that were specifically enacted to

address the problem of "record piracy" by prohibiting the

unauthorized distribution and reproduction of recordings not

within the public domain -- a matter which has generally been

left to federal regulation as authorized by the Copyright Clause

of the federal constitution.   Moreover, as addressed above, the

legislative history of section 301 indicates Congress's purpose

was to federalize copyright regulation and to "foreclose any

conceivable misinterpretation of its unqualified intention that

Congress shall act preemptively."    H.R. Rep. No. 94-1476, at 130



Penal Code §653h(i) (West 2004); Md. Code Ann. Criminal Law §7-

308(b)(1) (West 2004); N.Y. Penal Law §275.25 (McKinney 2004).

                                29
No. 1-05-1141


(1976), as reprinted in _____U.S.C.C.A.N. _____,_____.

     We therefore reject the State's contention that Congress did

not intend to preempt state criminal statutes when it reenacted

section 301.    Accordingly, we turn to whether sections 16-7(a)(2)

and 16-8 contain an extra element sufficient to save them from

preemption.

                       A.   Section 16-7(a)(2)

     Section 16-7(a)(2) does not require any additional element

that qualitatively distinguishes it from copyright infringement.

Notably, the State does not contend otherwise.    Section 16-

7(a)(2) forbids, among other things, the intentional, knowing, or

reckless sale or use for profit of any sound or audio visual

recording without consent of the owner of the master sound

recording.    It is an affirmative defense if the sounds or images

are within the public domain.    It is clear that in enacting

section 16-7(a)(2), the legislature sought to criminalize record

piracy -- that is, to prohibit the unauthorized reproduction or

distribution of sound or audio visual recordings.    Consequently,

it is preempted by the federal Copyright Act.    See Borriello, 588
N.Y.S.2d at 994-96, 155 Misc. 2d at 265-68 (the defendant's

prosecution for violating a New York antipiracy statute was

preempted by section 301 where the statute dealt exclusively with

distribution and prohibited matters related to distribution); see

                                  30
No. 1-05-1141


also Perry, 83 Ohio St. 3d at 45, 697 N.E.2d at 628 (the

prosecution of an Ohio statute prohibiting the unauthorized

uploading, downloading and posting of computer software was

preempted by the Copyright Act because the activities the statute

prohibits "are unauthorized uses governed by the copyright

laws").

     We recognize that section 16-7(a)(2) requires a criminal

mental state, a matter not within the general scope of copyright.

However, a criminal mental state has not been considered

sufficient to qualify as an extra element.   See Crow, 720 F.2d at

1226 (holding the additional element of scienter did not

distinguish the federal theft statute at issue in that case from

the tort of copyright infringement because the federal statute

requires scienter, and because scienter "merely narrows the

applicability of the statute"); Borriello, 588 N.Y.S.2d at 995,

155 Misc. 2d at 266 ("[d]iffering mens rea elements, such as

'awareness' or 'intent' will not provide the 'extra element' to

take it out of a copyright infringement claim"); see also M.

Nimmer & D. Nimmer, Nimmer on Copyright §1.01(B)(1), at 1-12

(April 2007) ("in essence, a right that is 'equivalent to

copyright' is one that is infringed by the mere act of

reproduction, performance, distribution, or display. *** [T]he

mere fact that a state law requires scienter as a condition to

                               31
No. 1-05-1141


liability, whereas the Copyright Act does not, cannot save the

state law from pre-emption").    The statute's provision that the

defendant use the recording or cause the recording to be used

"for profit" similarly does not qualify as an extra element, as

one form of criminal infringement under the federal Act requires

a defendant to act "for purposes of commercial advantage or

private financial gain."    17 U.S.C. §506(a)(1)(A) (2000).   We

therefore conclude the defendant's prosecution for violating

section 16-7(a)(2) is preempted by the federal Copyright Act.

                       B.    Section 16-8

     Section 16-8, however, is not preempted.    Under count III,

the defendant was charged with violating section 16-8 by engaging

in unlawful use of unidentified sound recordings.    A recording

can be "unidentified" in either of two ways: by the absence of

the name and address of the actual manufacturer of the sound

recording (see Zakarian, 121 Ill. App. 3d at 976 (where, at the

time a violation of section 16-8 was a Class B misdemeanor, the

court noted that persons dealing with counterfeit identified

recordings "may be considered more culpable than those ***

dealing with unidentified sound recording who do not have similar

information at hand")), or by the listing of a manufacturer that

is not the actual or true manufacturer of the sound recording.

In this case, the State was required to prove that the defendant

                                 32
No. 1-05-1141


was dealing in CDs that did not have "on the outside cover or

jacket and on the label" the actual name of the manufacturer.

720 ILCS 5/16-7(b)(5) (West 2004).   This element makes the

offense " 'qualitatively' different from a copyright

infringement-type activity and distinguishing the underlying

rights from those addressed by copyright law [so that it will]

not be deemed 'equivalent' [citation]."   Borriello, 588 N.Y.S.2d

at 994, 155 Misc. 2d at 265.   The crucial element of this offense

is that the cover, jacket or label is in a deceptive condition by

the absence of the actual name of the manufacturer.    No

infringement of the rights of the copyright owner is necessary.

In fact, as a New York court noted in finding a similar state

statute not preempted by the federal Copyright Act, this

provision can be violated even if the person dealing in such

unidentified recordings has "permission and authority to sell the

recording from the copyright owner."   Borriello, 588 N.Y.S.2d at

996, 155 Misc. 2d at 268.   Thus, the protection afforded by

section 16-8 is not to the copyright owner, but to the

prospective consumer of the sound recording.   Our legislature has

determined that consumers of such recordings are entitled to be

informed of the "actual name and address of the manufacturer" and

mandates, subject to a criminal penalty, that such information be

prominently displayed on the packaging of the CD.   In this case,

                                33
No. 1-05-1141


the defendant was charged with unlawful use of unidentified sound

recordings in that the manufacturer listed on the photocopy of

the CD covers was not the actual manufacturer of the CDRs he was

dealing in.   As we have previously found, the evidence was

sufficient to sustain this charge.

     Section 16-8 thus incorporates an extra element beyond those

encompassed within section 106 of the Act and, consequently, is

not preempted.   See Anderson, 26 F.3d at 102; Briggs, 281 Ga.

App. at 331, 638 S.E.2d at 295; Hicks, 109 Md. App. at 125, 674

A.2d at 62; Borriello, 588 N.Y.S.2d at 996, 155 Misc. 2d at 268;

Awawdeh, 72 Wash. App. at 377, 864 P.2d at 968.   Our holding is

consistent with courts from other jurisdictions that have

construed such "packaging" statutes as consumer protection

statutes that serve interests qualitatively different from those

served by the federal copyright laws.   See Anderson, 26 F.3d at

102; Borriello, 588 N.Y.S.2d at 996, 155 Misc. 2d at 268;

Awawdeh, 72 Wash. App. at 377, 864 P.2d at 968 (all noting that

the packaging statutes at issue were consumer protection statutes

intended to protect the public from false and deceptive

commercial practices).   Our reading of section 16-8, in light of

similar statutes from other states, makes clear that our

legislature had similar consumer protection goals in mind when it

enacted section 16-8.

                                34
No. 1-05-1141


     Accordingly, we conclude the defendant's remaining

conviction under count three for violating section 16-8 is not

preempted by federal copyright law.

                      III.   Due Process Claim

     We next address the defendant's contention that section 16-8

violates substantive due process because it "sweeps too broadly

by punishing innocent conduct."    His argument is founded on his

claim that the statute lacks "a culpable intent, [so that] the

statute violates due process and is void."       The constitutionality

of a statute is reviewed de novo.       People v. Jones, 223 Ill. 2d
569, 596, 861 N.E.2d 967 (2006).       Whether a statute, not

affecting fundamental rights, complies with substantive due

process is determined under the rational basis test.       People v.

Wright, 194 Ill. 2d 1, 24, 740 N.E.2d 755 (2000).       A statute will

be upheld under this test where "it 'bears a reasonable

relationship to a public interest to be served, and the means

adopted are a reasonable method of accomplishing the desired

objective.' "   Wright, 194 Ill. 2d at 24, quoting People v.

Adams, 144 Ill. 2d 381, 390, 581 N.E.2d 637 (1991).       A statute

violates the rational basis test where it could be used to punish

innocent conduct.   Wright, 194 Ill. 2d at 28.

     The defendant relies on cases such as Wright, 194 Ill. 2d 1,

740 N.E.2d 755, People v. Zaremba, 158 Ill. 2d 36, 630 N.E.2d 797

                                  35
No. 1-05-1141


(1994), People v. Wick, 107 Ill. 2d 62, 481 N.E.2d 676 (1985),

and People v. Carpenter, 368 Ill. App. 3d 288, 856 N.E.2d 551

(2006), appeal allowed, 222 Ill. 2d 611, 862 N.E.2d 235 (2007),

to support his contention that section 16-8 violates due process

because the statute "does not require, as an element of the

offense, that the manufacture or sale of a sound or audio visual

recording be made without the consent of the owner or be done

with a fraudulent purpose."

     While it is true that proof of the lack of consent of the

owner is not required under section 16-8,8 we perceive no due

process requirement that culpable intent turn solely on the

absence of consent of the copyright owner.     In fact, it is the

absence of that element that qualitatively distinguishes the

rights protected by section 16-8 from the underlying rights

addressed by copyright law. See Borriello, 588 N.Y.S.2d at 996,

155 Misc. 2d at 268 (a violation of consumer protection provision


     8
         While the State charged this element in count IV, we agree

with the defendant, based on the language in section 16-8, that

lack of consent of the owner is not an element of the offense.

But see 2 J. Decker, Illinois Criminal Law §11.28, at 11-41 (2d

ed. 1995) (stating "without authorization of the owner" is an

element of section 16-8).

                                  36
No. 1-05-1141


may occur even with permission of the copyright owner).   If lack

of consent were an element of the offense, section 16-8 would,

for all practical purposes, be indistinguishable from section 16-

7(a)(2), which we have found to be preempted.   Under section 16-

7(a)(2), lack of consent of the owner is an element of the

offense.   If there is lack of consent of the owner of the "master

of the sound recording" (720 ILCS 5/16-7(b)(2) (West 2004)), then

it necessarily follows the manufacturer of any such sound

recordings would not be authorized by the owner of the master

recording (720 ILCS 5/16-7(h)(West 2004)) to produce such

recordings.   A person selling such discs from that manufacturer

would violate section 16-7(a)(2) if he knowingly sells for profit

such sound recordings because they would be without consent of

the owner, whether with or without the actual name and address of

the manufacturer on the packaging.   In the case where the actual

name and address of the manufacturer are not on the packaging, a

person that knowingly sells such discs would also violate section

16-8 under the defendant's added element theory.   In the first

instance, the discs offered for sale would be counterfeit

recordings in violation of section 16-7(a)(2) that may also be

"unidentified"; in the second instance, the discs offered for

sale would be "unidentified" recordings in violation of section

16-8 that would also necessarily be counterfeit.   Thus, if lack

                                37
No. 1-05-1141


of consent were to provide the "culpable intent" of section 16-8

to pass the defendant's due process test, a violation of that

provision would be a violation of section 16-7(a)(2) and thus,

equivalent to, or qualitatively the same as, the protection

afforded by the federal Copyright Act.   Adding such an element

would provide a basis to challenge under a preemption claim

section 16-8 with lack of consent as an element.   In that

instance, the protection afforded by section 16-8 would go to the

benefit of the copyright holder and only secondarily to the

consumer.   We are not persuaded that due process requires that

section 16-8 have a culpable mental state based on the absence of

consent of the copyright owner as the defendant urges.

Nonetheless, we examine section 16-8 as written to determine

whether it is a reasonable method of accomplishing the desired

objective of the legislation, without "the capacity to sweep in

innocent people who could reasonably believe they were engaging

in lawful activity."   Carpenter, 368 Ill. App. 3d at 297.

     The cases upon which the defendant relies have what has been

described as "[a] common theme" running through them.    Carpenter,
368 Ill. App. 3d at 297.   "Each statute had the capacity to sweep

in innocent people who could reasonably believe they were

engaging in lawful activity.   That is, the acts that comprised

the offenses were not necessarily criminal in nature.    The

                                38
No. 1-05-1141


statutes did not accomplish their legislative purpose."

Carpenter, 368 Ill. App. 3d at 297.

      In Zaremba, the supreme court identified the fault with the

theft-related legislation as the absence of a culpable mental

state, beyond the knowing possession of the stolen item itself.

Under the challenged provision, even a law enforcement official

would violate the provision in the course of carrying out his

duty.   The provision "would criminalize the actions of a police

evidence technician who took from a police officer for

safekeeping the proceeds of a theft."   Zaremba, 158 Ill. 2d at

38.   Thus, the court determined that the legislation would

"potentially subject[] wholly innocent conduct to punishment."

Zaremba, 158 Ill. 2d at 42.   In other words, the method used to

further the interest "of breaking up fencing operations" cast too

great a net as to capture wholly innocent conduct.    Zaremba, 158
Ill. 2d at 43.

      In Wick, the supreme court considered a due process

challenge to the aggravated arson statute.    The unlawful purpose

required for simple arson was not required for aggravated arson.

Wick, 107 Ill. 2d at 64.   In its analysis the court noted, "proof

of the elements of aggravated arson cannot themselves constitute

proof of arson."   Wick, 107 Ill. 2d at 65.   Ultimately, the court

concluded that the absence of the requirement of proof of an

                                39
No. 1-05-1141


unlawful purpose in setting a fire (as is required in simple

arson), "sweeps too broadly by punishing innocent as well as

culpable conduct in setting fires."    Wick, 107 Ill. 2d at 66.

Once again, as in Zaremba, the reach of the aggravated arson

statute went beyond the criminal conduct defined by simple arson

to reach innocent conduct.    The "method" chosen by the

legislature to combat arsonists swept too broadly in that the set

of activities penalized by the aggravated arson statute was much

greater than the set of activities penalized by the simple arson

statute.

     In Carpenter, part of the challenge to the statute at issue

was that "it requires no criminal mental state and potentially

punishes innocent conduct."    Carpenter, 368 Ill. App. 3d at 294.

The purpose behind the legislation was "to stop the use of

vehicular secret compartments to hide guns, narcotics, and other

contraband."    Carpenter, 368 Ill. App. 3d at 295.   Against the

State's contention that the legislation would not punish

individuals that conceal lawful items, this court found that the

legislation would also penalize individuals that used "concealed

compartments to keep legally possessed items from the view of law

enforcement officer [even though such individuals had] no

criminal purpose."    Carpenter, 368 Ill. App. 3d at 295.   The

fault with this legislation was that it "had the capacity to

                                 40
No. 1-05-1141


sweep in innocent people who could reasonably believe they were

engaging in lawful activity."    Carpenter, 368 Ill. App. 3d at

297.    There again, the set of activities the secret compartment

statute sought to penalize went beyond dealing "with illegal

contraband."    Carpenter, 368 Ill. App. 3d at 295.

       Finally, in Wright, the supreme court addressed the

constitutionality of a section of the Illinois Vehicle Code that

made it a felony to knowingly fail to maintain records relating

to the acquisition and disposition of vehicles and parts.      The

court found that the legislative purpose in enacting the statute

was to combat the transfer or sale of stolen vehicles or parts.

However, because the statute potentially punished innocent

conduct, such as the failure to maintain records due to

disability, family emergency, or incompetency, the court found it

was not reasonably designed to serve that legislative purpose.

Wright, 194 Ill. 2d at 28.    Once again, the fault in the

legislation was that the method selected to combat stolen

vehicles or parts would reach a greater set of activities -

conduct that had nothing to do with either stolen vehicles or

parts - than the set of activities the legislation was aimed at

combating.

       Against the background of these cases, we address the

defendant's due process claim that section 16-8 may potentially

                                 41
No. 1-05-1141


punish innocent conduct.   According to the defendant, the

legislature's purpose in enacting section 16-8 was "to protect

the rights of owners of sound or audio visual recordings from

theft or misappropriation."

     While it is true the interests that sections 16-7 and 16-8

were enacted to protect include the rights of owners of sound

recordings from theft or misappropriation, sections 16-7 and 16-8

each serve a different function in the overall scheme of the

legislation.    The focus of protection afforded by section 16-7 is

on the owner of the copyright holder.   One cannot transfer

(section 16-7(a)(1)) or offer for sale (section 16-7(a)(2)) sound

recordings without consent of the owner.   The focus of section

16-8, on the other hand, is to protect the consumer from buying

what is represented to be an authorized sound recording when the

packaging of the sound recording fails to provide the

legislatively mandated information that defines an authorized

sound recording.   Because section 16-8 is a consumer protection

statute, a violation of the section 16-8 turns on the information

provided on the packaging of the sound recordings.   While section

16-8 may also serve to protect the rights of owners of sound

recordings, it does so indirectly, by seeking to protect

consumers from being sold deceptive CDs.

     In each of the cases set out above, the method adopted by

                                 42
No. 1-05-1141


the legislature captured activities that were outside the set of

criminal activities the legislation was meant to penalize.     In

fact, "the acts that comprised the offenses were not necessarily

criminal in nature."   Carpenter, 368 Ill. App. 3d at 297.    The

courts identified such "acts" as lacking a "culpable mental

state."   Adding a culpable mental state would have narrowed the

set of activities punished by the challenged legislation to

criminal conduct.   Here, however, the set of criminal activities

the legislation was meant to penalize is identical to the

activities captured by section 16-8.   The desired objective is to

punish dealings in "unidentified" sound recordings.   Sound

recordings are unidentified when the packaging fails to identify

the actual manufacturer.   Requiring that the packaging of CDs (or

CDRs for that matter) placed into the market stream "for profit"

accurately identify the manufacturer of the CDs is a reasonable

method to accomplish the desired objective of protecting the

interest of consumers in the course of buying sound recordings.

The method used to protect the interest of consumers of sound

recordings captures activities that are no more or no less than

the prohibited dealings in "unidentified sound recordings."     The

reach of the statute is no greater than the desired goal.     By

statutory definition, no truly innocent conduct is captured by

the method selected to accomplish the desired objective.     We are

                                43
No. 1-05-1141


unpersuaded that there exists a method more reasonable to

accomplish the legislative objective than that which the

legislature has decided upon.    A culpable mental state beyond

that which section 16-8 requires is unnecessary because by

statutory definition those that deal in "unidentified" recordings

are necessarily engaged in acts that are criminal in nature; they

are not engaged in wholly innocent conduct.

     The defendant posits the hypotheticals of a home-produced

DVD by parents of a "charming and vivacious toddler" that the

parents plan to distribute for profit and of the independent

performer seeking to sell her own CDs, each of whom knowingly9

fails to identify themselves or herself as the manufacturer and

performer in the packaging of the audio visual or sound

recordings as examples of innocent conduct captured by section

16-8.    While we cannot deny that the dealing in either such

improperly packaged DVDs or CDs would expose the parents or

independent performer to literal violations of section 16-8, we

recognize as well that "[t]he legislature is granted broad


     9
         The defendant used the mental state of "negligently" in

his brief.    Section 16-8 includes the mental states of

intentionally and knowingly.    The defendant does not suggest that

his argument turns on the use of "negligently."

                                 44
No. 1-05-1141


discretion in defining crimes and affixing their punishment."

People v. Arna, 168 Ill. 2d 107, 114, 658 N.E.2d 445 (1995).      In

the course of balancing the interests between consumers and

independent performers seeking to vend their recordings, the

legislature has sided with the consumer.    As previously noted in

our discussion of the claimed preemption of section 16-8, this

type of consumer protection provision can be violated even "if

the transferor has permission and authority to sell the recording

from the copyright owner if the labels or packages are

deceptive."     Borriello, 588 N.Y.S.2d at 996, 155 Misc. 2d at 268.

Those are the strictures of the law passed by our legislature.

While the sanctions imposed are criminal sanctions, it is not

within our purview to question the wisdom of the legislation

passed by our elected representatives, except when it violates

constitutional rights and we see no such infirmity here.    See

City of Chicago v. Holland, 206 Ill. 2d 480, 489, 795 N.E.2d 240

(2003) (recognizing that "the General Assembly is free to enact

any legislation that the constitution does not expressly

prohibit"); Best v. Taylor Machine Works, 179 Ill. 2d 367, 377

(1997) (the role of courts is not to judge the prudence of

decisions by the General Assembly).    In order to protect against

record piracy and protect consumers against deceptive recordings,

the rules regarding listing the actual manufacturer on CD

                                  45
No. 1-05-1141


packaging must be followed by all who deal in such items.     Thus,

unlike the statutes involved in Wright, Carpenter, Wick and

Zaremba, the reach of section 16-8 extends no further than to the

very activity that the legislature seeks to prohibit - the sale

of unidentified recordings - whether that activity is engaged in

by a party unaware of what the law requires or one with full

knowledge that he is dealing in counterfeit recordings.    Section

16-8 seeks to protect the consumers of sound and audio visual

recordings by making it illegal to deal in unidentified

recordings.   We are compelled to find section 16-8 bears a

reasonable relationship to that interest and the method used to

protect that interest is reasonable.

     Having found no constitutional infirmity in section 16-8, we

are left with the concern expressed for the parties set out in

the defendant's hypotheticals.   Our only response is that the

prosecution of either of the uninformed vendors under section 16-

8 appears remote, if not nonexistent.   In the two counts under

section 16-8 filed against the defendant in this case, the

charges alleged a lack of consent of the copyright holder.    This

allegation, while not an element of the offense, suggests before

a prosecution such as envisioned by the defendant by his

hypotheticals, the lawful owner of the recording would be

determined.   As such, the scenarios of the parents of the

                                 46
No. 1-05-1141


vivacious toddler and the independent performer present

"nonrecurrent anomalies, the prosecution of which could well be

left to prosecutorial discretion."   See People v. Marin, 342 Ill.

App. 3d 716, 729, 795 N.E.2d 953 (2003) (noting that "the

legislature should not be required to carry the burden of carving

out every possible [anomalous] exception at the risk of having

its statute declared facially unconstitutional").

     The defendant's alternative suggestion that no fraudulent

conduct is required under section 16-8 also falls short of the

mark.   By its very nature as a consumer protection statute,

section 16-8 serves to protect consumers against deceptive

conduct as to the actual or true manufacturer of the sound

recordings offered to the public even where the deceptive conduct

amounts to no more than the absence of mandated information of

the manufacturer or performer on the packaging of the CD or DVD.

     Accordingly, we reject the defendant's contentions.    As

addressed above, while section 16-8 was passed as part of an

effort to curtain record piracy, the specific purpose of section

16-8 is to protect consumers.   Consumer protection is a

legitimate state interest (Pennell v. San Jose, 485 U.S. 1, 13,

99 L. Ed. 2d 1, 15, 108 S. Ct. 849, 859 (1988)), and the

packaging requirements of section 16-8 are narrowly tailored to

serve that purpose.

                                47
No. 1-05-1141


     The defendant also argues section 16-8 runs afoul of the

first amendment "because it compels the disclosure of a speaker's

identity by those wishing to remain anonymous for legitimate

reasons."   The defendant cites to the Supreme Court's decision in

Talley v. California, 362 U.S. 60, 4 L. Ed. 2d 559, 80 S. Ct. 536

(1960), for support.   However, the defendant's discussion of this

issue in his brief, contained in approximately one-half of one

page, is so lacking in analysis that under Supreme Court Rule

341, we need not consider it.    210 Ill. 2d R. 341(h)(7).

                            CONCLUSION

     For the reasons stated above, the defendant's conviction

under count III is affirmed.    His conviction under count I is

reversed as preempted by the federal Copyright Act.    His

convictions under counts II and IV are reversed based on the

insufficiency of the evidence.

     Affirmed in part and reversed in part.

     CAHILL, P.J., and R. GORDON, J., concur.




                                 48